Citation Nr: 9928450	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chondromalacia of patellae with degenerative lateral meniscus 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
degenerative disc disease of the lumbar spine, status post 
L4-5-S1 fusion with L5 laminectomy, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased disability evaluation for 
mild to moderate recurrent dysthymia, currently evaluated as 
10 percent disabling. 

5.  Entitlement to an effective date earlier than May 1, 
1996, for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran served on active duty from March 1988 
to March 1992.  

In this case, although all of the issues noted on the first 
page of this decision have been properly and timely appealed, 
the RO's June 1998 rating decision granting TDIU renders all 
but the final issue moot.  By the RO's grant of TDIU, the 
veteran is awarded the maximum benefit allowed by law.  And, 
inasmuch as a favorable decision on any other issue would not 
provide the veteran additional benefits in this particular 
case, the Board need not decide the other issues listed on 
appeal.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claim. 

2.  On February 28, 1997, the veteran submitted a claim for 
TDIU and, in June 1998, the RO awarded the veteran such 
benefit effective May 1, 1996.

3.  The veteran was awarded a temporary total evaluation for 
a period of convalescence from January 11, 1996 to April 30, 
1996.  May 1, 1996, the day after the veteran's period of 
convalescence ended, is the earliest date on which it is 
factually ascertainable that the veteran's service-connected 
disabilities were sufficiently disabling so as to preclude 
him from securing or following substantially gainful 
employment. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 1996, 
for the grant of TDIU have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1997 rating decision, the veteran was awarded a 
temporary total evaluation for a period of convalescence from 
January 11, 1996 to April 30, 1996.  Subsequently, on 
February 28, 1997, the veteran submitted a claim for TDIU 
and, in June 1998, the RO awarded the veteran such benefit 
effective May 1, 1996.  As the veteran has expressed 
disagreement with respect to the effective date assigned to 
his TDIU, the veteran's case is before the Board for 
appellate review. 

With respect to the applicable law, except as otherwise 
provided, the effective date for entitlement to an increase 
in compensation is the date of receipt of the claim or the 
date the entitlement arose, whichever is later.   See 38 
U.S.C.A. § 5110 (West 1991); see 38 C.F.R. § 3.400(o)(1) 
(1998).  However, if it is factually ascertainable that an 
increase in disability occurred prior to the date of claim, 
and a claim for an increased disability evaluation is 
received within a one year period from the date that it 
became factually ascertainable that an increase in disability 
occurred, then the applicable effective date is the earliest 
date between the date that it became factually ascertainable 
that an increase in disability occurred and the date of 
claim; otherwise, the date of receipt of claim is the 
applicable effective date.  See 38 U.S.C.A. § 5110(b)(2) 
(West 1991); see 38 C.F.R. § 3.400(o)(2) (1998).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In this case, the veteran's service connected disabilities 
include chondromalacia of patellae with degenerative lateral 
meniscus of the left knee, currently evaluated as 10 percent 
disabling; degenerative disc disease of the lumbar spine, 
status post L4-5-S1 fusion with L5 laminectomy, currently 
evaluated as 60 percent disabling; bronchial asthma, 
currently evaluated as 30 percent disabling; and mild to 
moderate recurrent dysthymia, currently evaluated as 10 
percent disabling.  The veteran's lumbar spine disability has 
been rated as 60 percent disabling since May 1, 1996, a 
rating which satisfied the minimum percentage requirements 
for individual unemployability under 38 C.F.R. § 4.16(a) and, 
as mentioned previously, led to the RO's June 1998 award of 
TDIU effective May 1, 1996.

With respect to the evidence of record, the record includes a 
December 1995 VA examination report showing the veteran was 
extremely tender in the midline area over the L4 region and 
had some paraspinous tenderness, but was not tender in the 
sciatic notches.  He was able to forward flex comfortably to 
the knees, and was able to hyperextend to 5 degrees, lateral 
bend to the left to 30 degrees, lateral bend to the right to 
40 degrees, rotate to the left to 30 degrees and rotate to 
the right to 40 degrees.  His deep tendon reflexes were 2+/4+ 
symmetrically in both lower extremities, and had 5/5 of 
strength in both Achilles tendons.  He was diagnosed with 
degenerative disc disease with nerve root impingement and 
disc herniation of L4-5 and L5-S1.

Following this examination, the evidence shows the veteran's 
symptomatology worsened to the point that he had to undergo 
surgery in early 1996 to control his back symptomatology.  
Specifically, medical records from the Nebraska Spine 
Surgeons dated from January 1995 to November 1996 reveal that 
on January 11, 1996 the veteran underwent anterior interbody 
fusion of L4-5 and L5-S1, and L5 laminectomy with 
decompression of the foramina at L5-S1.  Additionally, these 
records contain medical notations dated April 1996 indicating 
that the veteran's treating physician recommended he continue 
to gradually increase his activity and get into various 
exercise programs.  And, June 1996 notations reveal the 
treating physician, after referring to a Functional Capacity 
Assessment, felt the veteran had met a medium work demand 
level, lifting up to 50 pounds, and further recommended the 
veteran to start a work hardening therapy course.

Furthermore, the evidence includes various records received 
from the Social Security Administration (SSA), which show the 
veteran filed an application for SSA disability benefits in 
October 17, 1996, had reported he was unable to engage in 
substantial gainful work activity due to multiple physical 
impairments since July 28, 1995, and was granted SSA 
disability benefits effective July 28, 1995.

After a review of the evidence, the Board finds that from 
January 11, 1996, to April 30, 1996 the veteran was 
hospitalized for a surgical procedure and received continuous 
outpatient treatment related to such surgical procedure.  
During this time he was unemployable.  However, as the 
veteran was assigned a temporary total disability evaluation 
for a period of convalescence under 38 C.F.R. § 4.30 
effective from January 11, 1996, to April 30, 1996, his 
entitlement to TDIU during this period of time does not need 
to be decided by the Board because no additional monetary 
benefits would be available in the hypothetical case that 
entitlement to TDIU be granted during this period.  See 
VAOPGCPREC 6-99. 

In addition, the Board acknowledges the findings of the 
Social Security Administration (SSA), and notes that these 
findings are not binding on the Board. While SSA considers 
all factors affecting the veteran's employability, for a 
claim of TDIU, the Board is only able to consider service 
connected disabilities.  Furthermore, the Board notes that, 
while according to the SSA the veteran last worked in July 
28, 1995, the evidence of record neither shows that prior to 
January 11, 1996 the veteran met the criteria required for a 
grant of higher disability evaluations for his service 
connected disabilities, such that would satisfy the minimum 
percentage requirements for a grant of individual 
unemployability under 38 C.F.R. § 4.16(a); nor shows that his 
service connected disabilities impaired his employment.

Lastly, the Board finds that May 1, 1996, the day after the 
veteran's period of convalescence ended, is the earliest date 
in which it is factually ascertainable that the veteran's 
service-connected disabilities were sufficiently disabling so 
as to preclude him from securing or following substantially 
gainful employment.  As well, the Board finds that on 
February 28, 1997 the veteran submitted his original claim 
for TDIU.  Thus, given that the applicable effective date in 
this case is the earliest date between the date in which it 
is factually ascertainable that an increase in disability 
occurred (May 1, 1996) and the date on which the claim was 
filed (February 28, 1997), the Board concludes that May 1, 
1996 is the appropriate effective date for the veteran's 
award of TDIU.  See 38 U.S.C.A. § 5110 (West 1991); see 
38 C.F.R. § 3.400(o) (1998).

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  


ORDER

Entitlement to an effective date earlier than May 1, 1996, 
for the grant of TDIU is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

